NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUN 08 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 10-50413

              Plaintiff - Appellee,              D.C. No. 3:10-cr-00380-LAB-1

  v.
                                                 MEMORANDUM*
DAVID PEREZ-MONTERO,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                             Submitted May 4, 2011**
                               Pasadena, California

Before: SILVERMAN, TALLMAN, and CLIFTON, Circuit Judges.

       David Perez-Montero (“Perez”) appeals the sentence imposed after he pled

guilty to importing 6.85 kilograms of methamphetamine in violation of 21 U.S.C.

§§ 952, 960, and 963. We affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Judge Burns’ expressed dissatisfaction with the government’s practice of

offering minor-role adjustments during plea negotiations was not the basis for the

sentence imposed. Instead, Judge Burns based his sentencing determination on the

substantial amount of drugs involved and on Perez’s role in the preparation for the

offense. The district court did not clearly err in finding that Perez failed to prove

he played only a minor role in the offense, and it did not abuse its discretion in

declining to award the minor-role adjustment. See United States v. Rodriguez-

Castro, — F.3d —, 2011 WL 2150997 (9th Cir. June 2, 2011); United States v.

Cantrell, 433 F.3d 1269, 1283 (9th Cir. 2006).

      Because the government’s argument in support of the sentence imposed is

not inconsistent with its argument to the district court, estoppel does not apply.

See Rodriguez-Castro, 2011 WL 2150997 at *3.

      AFFIRMED.




                                           2